DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 03/07/22.  Examiner acknowledged that claims 13-23 and 25 are canceled; claims 1, 10 and 24 are amended.  Currently, claims 1-12 and 24 are pending.
The information disclosure statement (IDS) submitted on 10/07/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,827,588. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. No. ‘588 discloses the essential components and features of the components that perform the limitations claimed in the instant application.
Instant application
Pat. No. 10,827,588
1. (Currently Amended) A system for controlling one or more light emitting diodes, the system comprising: 

a current regulation circuit coupled to a cathode of one or more light emitting diodes, the one or more light emitting diodes including the cathode and an anode configured to receive a rectified voltage; 

a control circuit coupled to the cathode of the one or more light emitting diodes; 

wherein the control circuit is configured to: receive a first voltage from the cathode of the one or more light emitting diodes; 

compare a second voltage and a threshold voltage, the second voltage indicating a magnitude of the first voltage; and 

generate a control signal based at least in part on the second voltage and the threshold voltage; 

wherein the control circuit is further configured to: 

if the second voltage is larger than the threshold voltage, generate the control signal at a first logic level; and 

if the second voltage is smaller than the threshold voltage, generate the control signal at a second logic level; 
wherein the control signal is directly coupled to a switch; wherein the current regulation circuit is directly coupled to the switch and coupled to the control signal from the control circuit; and 

wherein the current regulation circuit is configured to: 
allow a current to flow through the one or more light emitting diodes if the control signal is at the first logic level, the current being larger than zero in magnitude; and not allow the current to flow through the one or more light emitting diodes if the control signal is at the second logic level.


a current regulation circuit coupled to a cathode of the one or more light emitting diodes, the one or more light emitting diodes including the cathode and an anode configured to receive a rectified voltage; and 
a control circuit coupled to the cathode of the one or more light emitting diodes; 

wherein the current regulation circuit includes an amplifier including a first amplifier input terminal, a second amplifier input terminal, and an amplifier output terminal; 

wherein the control circuit includes a switch including a first switch terminal and a second switch terminal, the first switch terminal being connected to the amplifier output terminal of the amplifier; 

wherein the control circuit is configured to: receive a first voltage from the cathode of the one or more light emitting diodes; 

compare a second voltage and a threshold voltage, the second voltage indicating a magnitude of the first voltage; 
generate a control signal based at least in part on the second voltage and the threshold voltage; 

if the second voltage is larger than the threshold voltage, close the switch; and if the second voltage is smaller than the threshold voltage, open the switch; wherein the current regulation circuit is configured to not allow a current to flow through the one or more light emitting diodes if the switch is closed.


receiving a first voltage from a cathode of one or more light emitting diodes by a control circuit coupled to the cathode of the one or more light emitting diodes, the one or more light emitting diodes including the cathode and an anode configured to receive a rectified voltage; 

comparing a second voltage and a threshold voltage, the second voltage indicating a magnitude of the first voltage; 

generating a control signal at a first logic level if the second voltage is larger than the threshold voltage; generating the control signal at a second logic level if the second voltage is smaller than the threshold voltage; 
allowing, by a current regulation circuit coupled to the cathode of one or more light emitting diodes, a current to flow through the one or more light emitting diodes if the control signal is at the first logic level, the current being larger than zero in magnitude, the current regulation circuit being directly coupled to a switch, the switch being directly coupled to control signal from the control circuit; and 
not allowing, by the current regulation circuit, the current to flow through the one or more light emitting diodes if the control signal is at the second logic level.
12. A method for controlling one or more light emitting diodes, the method comprising: 

receiving a first voltage from a cathode of the one or more light emitting diodes by a control circuit coupled to the cathode of the one or more light emitting diodes, the one or more light emitting diodes including the cathode and an anode configured to receive a rectified voltage; 
comparing a second voltage and a threshold voltage, the second voltage indicating a magnitude of the first voltage; 
generating a control signal based at least in part on the second voltage and the threshold voltage; 

if the second voltage is larger than the threshold voltage, generating the control signal to close a switch connected to an amplifier output terminal of an amplifier, the amplifier being included in a current regulation circuit coupled to the cathode of the one or more emitting diodes; 
if the second voltage is smaller than the threshold voltage, generating the control signal to open the switch; and not allowing, by the regulation circuit, a current to flow through the one or more light emitting diodes if the switch is closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/Henry Luong/Primary Examiner, Art Unit 2844